

114 S229 IS: Democracy Is Strengthened by Casting Light On Spending in Elections Act of 2015
U.S. Senate
2015-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 229IN THE SENATE OF THE UNITED STATESJanuary 21, 2015Mr. Whitehouse (for himself, Mr. Udall, Ms. Warren, Mr. Carper, Mr. Coons, Mr. Markey, Mr. Leahy, Mr. Durbin, Mrs. Murray, Mr. Bennet, Mrs. Boxer, Ms. Hirono, Mrs. Gillibrand, Mrs. Shaheen, Mr. Cardin, Ms. Stabenow, Mr. Merkley, Ms. Baldwin, Mr. Murphy, Mr. Nelson, Mr. Casey, Mr. Brown, Mr. Reed, Ms. Heitkamp, Mr. Manchin, Mrs. McCaskill, Mr. Warner, Mr. Franken, Mr. Sanders, Mr. Menendez, Mr. Heinrich, Mr. Tester, Mr. Schumer, Mr. Kaine, Ms. Klobuchar, Ms. Mikulski, Mr. King, Mr. Blumenthal, Mrs. Feinstein, Mr. Booker, and Mr. Peters) introduced the following bill; which was read twice and referred to the Committee on Rules and AdministrationA BILLTo amend the Federal Election Campaign Act of 1971 to provide for additional disclosure
			 requirements for corporations, labor organizations, Super PACs and other
 entities, and for other purposes.1.Short titleThis Act may be cited as the Democracy Is Strengthened by Casting Light On Spending in Elections Act of 2015 or the DISCLOSE Act of 2015.2.Campaign
			 disbursement reporting(a)Information
			 required To be reported(1)Treatment of
			 functional equivalent of express advocacy as independent
 expenditureSubparagraph (A) of section 301(17) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101(17)) is amended to read as follows:(A)that expressly advocates the election or defeat of a clearly identified candidate, or is the functional equivalent of express advocacy because, when taken as a whole, it can be interpreted by a reasonable person only as advocating the election or defeat of a candidate, taking into account whether the communication involved mentions a candidacy, a political party, or a challenger to a candidate, or takes a position on a candidate’s character, qualifications, or fitness for office; and.(2)Expansion of
			 period during which communications are treated as electioneering
 communicationsSection 304(f)(3)(A)(i) of such Act (52 U.S.C. 30104(f)(3)(A)(i)) is amended—(A)by redesignating subclause (III) as subclause (IV); and(B)by striking subclause (II) and inserting the following:(II)in the case of a communication which refers to a candidate for an office other than the President or Vice President, is made during the period beginning on January 1 of the calendar year in which a general or runoff election is held and ending on the date of the general or runoff election (or in the case of a special election, during the period beginning on the date on which the announcement with respect to such election is made and ending on the date of the special election);(III)in the case of a communication which refers to a candidate for the office of President or Vice President, is made in any State during the period beginning 120 days before the first primary election, caucus, or preference election held for the selection of delegates to a national nominating convention of a political party is held in any State (or, if no such election or caucus is held in any State, the first convention or caucus of a political party which has the authority to nominate a candidate for the office of President or Vice President) and ending on the date of the general election; and.(3)Effective date;
			 transition for electioneering communications made prior to
 enactmentThe amendment made by paragraph (2) shall apply with respect to communications made on or after January 1, 2016, except that no communication which is made prior to such date shall be treated as an electioneering communication under subclause (II) or (III) of section 304(f)(3)(A)(i) of the Federal Election Campaign Act of 1971 (as amended by paragraph (2)) unless the communication would be treated as an electioneering communication under such section if the amendment made by paragraph (2) did not apply.(b)Disclosure
			 requirements for corporations, labor organizations, and certain other
			 entities(1)In
 generalSection 324 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30126) is amended to read as follows:324.Disclosure of
				campaign-related disbursements by covered organizations(a)Disclosure
				statement(1)In
 generalAny covered organization that makes campaign-related disbursements aggregating more than $10,000 in an election reporting cycle shall, not later than 24 hours after each disclosure date, file a statement with the Commission made under penalty of perjury that contains the information described in paragraph (2)—(A)in the case of the first statement filed under this subsection, for the period beginning on the first day of the election reporting cycle and ending on the first such disclosure date; and(B)in the case of any subsequent statement filed under this subsection, for the period beginning on the previous disclosure date and ending on such disclosure date.(2)Information
 describedThe information described in this paragraph is as follows:(A)The name of the covered organization and the principal place of business of such organization.(B)The amount of each campaign-related disbursement made by such organization during the period covered by the statement of more than $1,000, and the name and address of the person to whom the disbursement was made.(C)In the case of a campaign-related disbursement that is not a covered transfer, the election to which the campaign-related disbursement pertains and if the disbursement is made for a public communication, the name of any candidate identified in such communication and whether such communication is in support of or in opposition to a candidate.(D)A certification by the chief executive officer or person who is the head of the covered organization that the campaign-related disbursement is not made in cooperation, consultation, or concert with or at the request or suggestion of a candidate, authorized committee, or agent of a candidate, political party, or agent of a political party.(E)If the covered organization makes campaign-related disbursements using exclusively funds in a segregated bank account consisting of funds that were paid directly to such account by persons other than the covered organization that controls the account, for each such payment to the account—(i)the name and address of each person who made such payment during the period covered by the statement;(ii)the date and amount of such payment; and(iii)the aggregate amount of all such payments made by the person during the period beginning on the first day of the election reporting cycle and ending on the disclosure date;but
				only if such payment was made by a person who made payments to the
			 account in
				an aggregate amount of $10,000 or more during the period beginning
			 on the first
				day of the election reporting cycle and ending on the disclosure
 date.(F)If the covered organization makes campaign-related disbursements using funds other than funds in a segregated bank account described in subparagraph (E), for each payment to the covered organization—(i)the name and address of each person who made such payment during the period covered by the statement;(ii)the date and amount of such payment; and(iii)the aggregate amount of all such payments made by the person during the period beginning on the first day of the election reporting cycle and ending on the disclosure date;but
				only if such payment was made by a person who made payments to the
			 covered
				organization in an aggregate amount of $10,000 or more during the
			 period
				beginning on the first day of the election reporting cycle and
			 ending on the
 disclosure date.(G)Such other information as required in rules established by the Commission to promote the purposes of this section.(3)Exceptions(A)Amounts received
 in ordinary course of businessThe requirement to include in a statement filed under paragraph (1) the information described in paragraph (2) shall not apply to amounts received by the covered organization in commercial transactions in the ordinary course of any trade or business conducted by the covered organization or in the form of investments (other than investments by the principal shareholder in a limited liability corporation) in the covered organization.(B)Donor
 restriction on use of fundsThe requirement to include in a statement submitted under paragraph (1) the information described in subparagraph (F) of paragraph (2) shall not apply if—(i)the person described in such subparagraph prohibited, in writing, the use of the payment made by such person for campaign-related disbursements; and(ii)the covered organization agreed to follow the prohibition and deposited the payment in an account which is segregated from any account used to make campaign-related disbursements.(C)Amounts
 received from affiliatesThe requirement to include in a statement submitted under paragraph (1) the information described in subparagraph (F) of paragraph (2) shall not apply to any amount which is described in subsection (f)(3)(A)(i).(4)Other
 definitionsFor purposes of this section:(A)Disclosure dateThe term disclosure date means—(i)the first date during any election reporting cycle by which a person has made campaign-related disbursements aggregating more than $10,000; and(ii)any other date during such election reporting cycle by which a person has made campaign-related disbursements aggregating more than $10,000 since the most recent disclosure date for such election reporting cycle.(B)Election
 reporting cycleThe term election reporting cycle means the 2-year period beginning on the date of the most recent general election for Federal office.(C)PaymentThe term payment includes any contribution, donation, transfer, payment of dues, or other payment.(b)Coordination
				with other provisions(1)Other reports
 filed with the CommissionInformation included in a statement filed under this section may be excluded from statements and reports filed under section 304.(2)Treatment as
 separate segregated fundA segregated bank account referred to in subsection (a)(2)(E) may be treated as a separate segregated fund for purposes of section 527(f)(3) of the Internal Revenue Code of 1986.(c)FilingStatements required to be filed under subsection (a) shall be subject to the requirements of section 304(d) to the same extent and in the same manner as if such reports had been required under subsection (c) or (g) of section 304.(d)Campaign-Related
 disbursement definedIn this section, the term campaign-related disbursement means a disbursement by a covered organization for any of the following:(1)An independent expenditure consisting of a public communication.(2)An electioneering communication, as defined in section 304(f)(3).(3)A covered transfer.(e)Covered
 organization definedIn this section, the term covered organization means any of the following:(1)A corporation (other than an organization described in section 501(c)(3) of the Internal Revenue Code of 1986).(2)An organization described in section 501(c) of such Code and exempt from taxation under section 501(a) of such Code (other than an organization described in section 501(c)(3) of such Code).(3)A labor organization (as defined in section 316(b)).(4)Any political organization under section 527 of the Internal Revenue Code of 1986, other than a political committee under this Act.(f)Covered transfer
				defined(1)In
 generalIn this section, the term covered transfer means any transfer or payment of funds by a covered organization to another person if the covered organization—(A)designates, requests, or suggests that the amounts be used for—(i)campaign-related disbursements (other than covered transfers); or(ii)making a transfer to another person for the purpose of making or paying for such campaign-related disbursements;(B)made such transfer or payment in response to a solicitation or other request for a donation or payment for—(i)the making of or paying for campaign-related disbursements (other than covered transfers); or(ii)making a transfer to another person for the purpose of making or paying for such campaign-related disbursements;(C)engaged in discussions with the recipient of the transfer or payment regarding—(i)the making of or paying for campaign-related disbursements (other than covered transfers); or(ii)donating or transferring any amount of such transfer or payment to another person for the purpose of making or paying for such campaign-related disbursements;(D)made campaign-related disbursements (other than a covered transfer) in an aggregate amount of $50,000 or more during the 2-year period ending on the date of the transfer or payment, or knew or had reason to know that the person receiving the transfer or payment made such disbursements in such an aggregate amount during that 2-year period; or(E)knew or had reason to know that the person receiving the transfer or payment would make campaign-related disbursements in an aggregate amount of $50,000 or more during the 2-year period beginning on the date of the transfer or payment.(2)ExclusionsThe term covered transfer does not include any of the following:(A)A disbursement made by a covered organization in a commercial transaction in the ordinary course of any trade or business conducted by the covered organization or in the form of investments made by the covered organization.(B)A disbursement made by a covered organization if—(i)the covered organization prohibited, in writing, the use of such disbursement for campaign-related disbursements; and(ii)the recipient of the disbursement agreed to follow the prohibition and deposited the disbursement in an account which is segregated from any account used to make campaign-related disbursements.(3)Exception for
				certain transfers among affiliates(A)Exception for
				certain transfers among affiliates(i)In
 generalThe term covered transfer does not include an amount transferred by one covered organization to another covered organization if such transfer—(I)is not made directly into a separate segregated bank account described in subsection (a)(2)(E); and(II)is treated as a transfer between affiliates under subparagraph (B).(ii)Special
 ruleIf the aggregate amount of transfers described in clause (i) exceeds $50,000 in any election reporting cycle—(I)the covered organization which makes such transfers shall provide to the covered organization receiving such transfers the information required under subsection (a)(2)(F) (applied by substituting the period beginning on the first day of the election reporting cycle and ending on the date of the most recent transfer described in subsection (f)(3)(A)(i) for the period covered by the statement in clause (i) thereof); and(II)the covered organization receiving such transfers shall report the information described in subclause (I) on any statement filed under subsection (a)(1) as if any contribution, donation, or transfer to which such information relates was made directly to the covered organization receiving the transfer.(B)Description of
 transfers between affiliatesA transfer of amounts from one covered organization to another covered organization shall be treated as a transfer between affiliates if—(i)one of the organizations is an affiliate of the other organization; or(ii)each of the organizations is an affiliate of the same organization;except
				that the transfer shall not be treated as a transfer between
			 affiliates if one
				of the organizations is established for the purpose of making
			 campaign-related
				disbursements.(C)Determination of
 affiliate statusFor purposes of this paragraph, the following organizations shall be considered to be affiliated with each other:(i)A membership organization, including a trade or professional association, and the related State and local entities of that organization.(ii)A national or international labor organization and its State or local unions, or an organization of national or international unions and its State and local entities.(iii)A corporation and its wholly owned subsidiaries.(D)Coverage of
				transfers to affiliated section 501(c)(3)
 organizationsThis paragraph shall apply with respect to an amount transferred by a covered organization to an organization described in paragraph (3) of section 501(c) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code in the same manner as this paragraph applies to an amount transferred by a covered organization to another covered organization..(2)Conforming
 amendmentSection 304(f)(6) of such Act (52 U.S.C. 30104) is amended by striking Any requirement and inserting Except as provided in section 324(b), any requirement.3.Application of
			 disclosure rules to Super PACs(a)In
 generalSubsection (e) of section 324 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30126), as amended by section 2, is amended by adding at the end the following new paragraph:(5)A political committee with an account that accepts donations or contributions that do not comply with the contribution limits or source prohibitions under this Act, but only with respect to such accounts..(b)Conforming
 amendmentParagraph (4) of section 324(e) of such Act (52 U.S.C. 30126), as amended by section 2, is amended by inserting (except as provided in paragraph (5)) before the period at the end.4.SeverabilityIf any provision of this Act or amendment made by this Act, or the application of a provision or amendment to any person or circumstance, is held to be unconstitutional, the remainder of this Act and amendments made by this Act, and the application of the provisions and amendment to any person or circumstance, shall not be affected by the holding.5.Effective
 dateExcept as provided in section 2(a)(3), the amendments made by this Act shall apply with respect to disbursements made on or after January 1, 2016, and shall take effect without regard to whether or not the Federal Election Commission has promulgated regulations to carry out such amendments.